The Couet (MoRsell, J., contra,) ordered the property to be returned to the defendant, being satisfied by evidence that the property, at the time of the defendant’s taking it, belonged to the said Joseph W. Greenwell, and not to the plaintiff, and that the possession was not first in the plaintiff, and was not obtained by the defendant forcibly or fraudulently. (See the Maryland Act of 1785, c. 80, § 14.)
Morsell, J. thought that the Act of Assembly of Maryland was intended only to aid the real owner of the goods, and not an officer serving an execution.